Citation Nr: 0512819	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for claimed bilateral 
pes planus.  

2.  Entitlement to service connection for claimed plantar 
fasciitis of the right foot.  

3.  Whether new and material to reopen the claim of service 
connection for a disability manifested by aching joints, 
muscle cramps and left ankle pain has been received.  



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1996 and had prior unverified active service of three 
months and nine days.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the RO.  

The Board notes that the veteran appears to be seeking 
service connection for a cervical spine disability.  

As this issue has not been procedurally developed, the Board 
is referring it to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The now reopened claim of service connection for a disability 
manifested by aching joints, muscle cramps and left ankle 
pain is addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from 
residual disability due to right foot plantar fasciitis that 
was treated in service.  

2.  The currently demonstrated bilateral pes planus is shown 
as likely as not to have been present during the veteran's 
extensive period of military service.  

3.  By February 1997 rating decision, the RO denied the 
original claim of service connection for a disability 
manifested by aching joints, muscle cramps and left ankle 
pain; the veteran did no timely appeal from that decision.  

4.  The evidence brought to VA's attention since the February 
1997 denial of service connection is neither cumulative nor 
redundant of the evidence of record and provides information 
regarding the likely etiology of the claimed disability.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by right foot plantar fasciitis due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral pes planus is due to 
disease or injury that was incurred in his active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

2.  New and material evidence to reopen the claim of service 
connection for a disability manifested by aching joints, 
muscle cramps and left ankle pain has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on his behalf.  The Board notes that he elected to forego his 
right to a hearing.  

Further, by the July 2002 letter, the September 2003 
Statement of the Case and the February 2004 Supplemental 
Statement of the Case, the veteran and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised via these documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Any defect in notice in 
this case must be considered to be harmless.  


Factual Background 

Prior to the February 1997 rating decision, the record 
contained the veteran's service medical records as well as a 
December 1996 VA medical examination report reflecting no 
bony abnormalities and that joints were within normal limits.  

The examiner diagnosed bilateral ankle pain and a history of 
aching joints and muscle cramps in the legs.  

By February 1997 rating decision, the RO denied service 
connection for a disability manifested by aching joints, 
muscle cramps and left ankle pain.  The RO sent the veteran 
notice of its decision that month.  The veteran did not 
initiate an appeal, timely or otherwise.  

A December 2001 VA emergency room note reflects that the 
veteran complained of muscle spasms and indicated that he had 
been exercising and stretching his muscles.  The diagnosis 
related to the back.  

In January 2002, the veteran applied to reopen his claim of 
service connection for a disability manifested by aching 
joints, muscle cramps and left ankle pain.  With the claim, 
the veteran submitted a copy of his service medical records.  

An August 2002 letter from the veteran's spouse reflects that 
the veteran's joints had suffered since his return from 
Desert Storm and that he tended to experience muscle cramps 
after running.  

In an August 2002 statement, the veteran wrote that he 
suffered from muscle cramps and joint pain.  He asserted that 
he complained of such symptoms in service.  

On November 2002 VA orthopedic examination, the examiner 
diagnosed various orthopedic disabilities but none pertaining 
to a disability manifested by aching joints, muscle cramps 
and left ankle pain.  

In November 2002, the veteran's feet were examined.  The VA 
examination report reflects that the veteran had a history of 
plantar fasciitis of the right foot but that the condition 
had healed.  

On November 2002 VA examination of the joints, the left ankle 
was normal in appearance and nontender.  The examiner 
diagnosed a history of a remote left ankle sprain.  The 
examiner made diagnoses regarding certain joints that were 
independently service connected.  The examiner, however, made 
no finding regarding a general disability of the joints or 
muscles.  

By April 2003 rating decision, the RO denied service 
connection for right foot plantar fasciitis and for a 
disability manifested by aching joints, muscle cramps and 
left ankle pain.  Regarding the latter, the RO found that new 
and material evidence, to reopen the claim had not been 
received.  

A December 2003 letter from S.K. Bowen, M.D. indicates that 
the veteran complained of chronic pain in the feet and 
ankles.  

A magnetic resonance imaging (MRI) of the left ankle revealed 
a history of partial tear of the talofibular ligament as well 
as fluid accumulation in the sinus tarsi, probably from 
chronic inflammation.  



New and Material Evidence

By February 1997 rating decision, the RO denied the veteran's 
claim of service connection for a disability manifested by 
aching joints, muscle cramps and left ankle pain.  The 
veteran did not initiate an appeal, timely or otherwise, and 
the rating decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

As is the case here, for claims received after August 29, 
2001, "new and material" means existing evidence not 
previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge v. West, 155 F.3d 1056, 1363 (Fed. Cir. 1998).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

The Board observes that the evidence submitted since the 
February 1997 rating decision includes service medical 
records, private medical records, VA medical records, VA 
medical examination reports and lay statements from the 
veteran and his spouse.  

This evidence is new, with the exception of the service 
medical records, because it became associated with the record 
only after the RO issued its February 1997 rating decision.  

Some of the new evidence is also material because it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed disability.  
In part, the record now contains new evidence of a possible 
left ankle disability in that it reflects a history of a 
partial tear of the talofibular ligament as well as liquid 
accumulation in the sinus tarsi, probably from chronic 
inflammation.  See Hodge, 155 F.3d at 1363.  See also 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the evidence received since the RO's February 1997 rating 
decision is both new and material, the claim of service 
connection for a disability manifested by aching joints, 
muscle cramps and left ankle pain is reopened.  


Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

The veteran has been diagnosed with a history of plantar 
fasciitis of the right foot that had healed.  During the 
recent VA examination, the examiner opined that the veteran 
did not exhibit any "vestige" of the fasciitis.  
Specifically, the examiner noted that stretching of the sole 
of the foot did not produce symptoms or complaints from the 
veteran.  Service connection based on a historic condition 
cannot be granted.  Id.; 38 C.F.R. § 3.303; Brammer, supra.  

The Board notes that any belief by the veteran that he may 
suffer from right foot plantar fasciitis cannot be probative, 
as he has not been shown to be competent to render medical 
opinions upon which the Board may rely.  Espiritu, supra.  

The veteran also has submitted no competent evidence to 
support his lay assertions that he is experiencing pain or 
other residual due to the right foot plantar fasciitis that 
was demonstrated during service.  

However, the Board notes in this regard that the recent VA 
examiner did opine that the veteran had mild bilateral pes 
planus.  Apparently, the examiner felt this condition was 
more consistent with his complaints of aching across the 
forefoot on prolonged standing and driving.  The veteran also 
has reported having had foot pain service.  

Given the nature of the veteran's complaints since service, 
and the recent examination findings, the Board considers the 
evidence to be in relative equipoise in showing that the 
bilateral pes planus as likely as not was present during his 
extensive period of active service.  By extending the benefit 
of the doubt to the veteran in this matter, service 
connection for bilateral pes planus is warranted.  



ORDER

Service connection for plantar fasciitis of the right foot is 
denied.  

Service connection for bilateral pes planus is granted.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a disability manifested by 
aching joints, muscle cramps and left ankle pain, the appeal 
to that extent is allowed, subject to further action as 
discussed hereinbelow.  




REMAND

Given the current evidentiary record, the Board finds that 
the veteran should undergo a VA examiner to determine whether 
the veteran suffers from current disability manifested by 
aching joints, muscle cramps and left ankle pain.  In 
addition, all pertinent treatment records since 2002 should 
be obtained for review.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of all clinical referable to 
treatment received for his claimed 
condition manifested by aching joint, 
muscle cramps and left ankle pain since 
2002.  

2.  The veteran should be furnished a VA 
medical examination to determine the 
nature and likely etiology of any claimed 
condition manifested by aching joints, 
muscle cramps, and left ankle pain.  All 
indicated testing should be performed.  
The examiner should elicit from the 
veteran and record a complete clinical 
history referable to the claimed 
condition.  Detail clinical findings and 
complaints must be reported and discussed 
in this regard.  Based on his/her review 
of the case, the examiner must state 
whether it is at least as likely as not 
that the veteran has current disability 
manifested by aching joints, muscle 
cramps or left ankle pain that are due to 
service.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  

2.  Next, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until she is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


